Title: To Thomas Jefferson from Peter Stephen Duponceau, 12 September 1820
From: Duponceau, Peter Stephen
To: Jefferson, Thomas


            Dear Sir
            Philada
              12th Sepr 1820
            
          The Vocabulary of the Nottoway language which you have had the goodness to send to me, has only encreased my thirst for more. There are, you Say, yet in Virginia Remnants of the Mattapony & Pamunkey Tribes—If Vocabularies of those could be obtained, it might lead to interesting Results. The Nottoways, I have no doubt, were the ancient Tuscaroras, who the two others were, Remains to be discovered. The Principal Indian population must have been Delaware or Algonkin—Yet there were other Savage nations, particularly the Hurons or Wyandots. For in Burkes History of Virginia, we find mention made of an Indian Idol called Oki; now Oki in Wyandot means a “Spirit”, & the word is found in no other Indian language that I know of.It appears to me that the Algonkins or Delawares inhabited all the Country between Canada & Carolina, the Iroquois had their Chief Settlements on the great Lakes, yet like the modern new Englanders, they were found every where; their alliance with the English gave them a Superiority & ascendancy over the rest, to which their numbers did not entitle them. If thro’ some of your inquisitive Country men, other Vocabularies of the Virginia Indian languages could be obtained, I think it might lead to interesting Conclusions.I regret that Professor Wilson did not ask for the true national name of your Nottaways, for Nottaway, it seems, or Nandowessie is a name which the Algonkin gave to other nations differing from themselves, much as the Turks call all the Europeans Franks & as we call all the Mehometans Turks. The name of the Nottaways in Nottaway, seems yet to be known.Mr Pickering, of Salem, has made a Communication to the American Academy of Boston, in which he proposes an uniform Orthography for Indian words. I have the honor of enclosing a copy of it for your acceptanceI have the honor to be with the highest Veneration & respect Sir Your most obedient humble servantPeter S Du Ponceau